Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 17, 2019

The Court of Appeals hereby passes the following order:

A20A0477. SHELLEY LOVELACE v. MARK BUTLER, COMMISSIONER
    OF GEORGIA DEPARTMENT OF LABOR et al.

      Shelley Lovelace filed this direct appeal from a superior court order reviewing
a decision by the Georgia Department of Labor’s Board of Review. However, under
OCGA § 5-6-35 (a) (1), appeals from orders of superior courts reviewing decisions
of state administrative agencies must be initiated by filing an application for
discretionary review. See Dunlap v. City of Atlanta, 272 Ga. 523, 524 (531 SE2d 702)
(2000). Lovelace’s failure to follow the required appellate procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/17/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.